Exhibit 99.1 CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports 2007 Financial Results International expansion helps drive more than $1 billion improvement in 2007 annual pre-tax income ATLANTA,Jan. 23, 2008 – Delta Air Lines (NYSE:DAL) today reported results for the quarter and year ended Dec. 31, 2007.Key points include: · Delta’s 2007 pre-tax income was $1.8 billion.Excluding reorganization related and certain items, pre-tax income was $625 million, a $1.1 billion improvement compared to 2006.1,2, 3 · Due to a 26% rise in fuel price, Delta reported a pre-tax loss for the fourth quarter of $105 million. · Delta ended the year with $3.8 billion in unrestricted liquidity, including $1 billion available under its revolving credit facility. · Delta employees will receive$158 million in profit sharing in recognition of their critical role in achieving significant financial improvements in 2007. Delta reported pre-tax income of $1.8 billion in 2007. Excluding reorganization related and certain items, pre-tax income was $625 million, a $1.1 billion improvement compared to 2006. As a result of the unprecedentedincrease in jet fuel prices from $2.31to as high as $2.77 per gallon, Delta reported apre-tax loss for the quarterof $105 million, an $80 million improvement compared to the prior year period excluding reorganization items. Delta’s net income for the year was $1.6 billion, or $418 million excluding reorganization related items. Delta reported a net loss of $70 million for the fourth quarter, or $0.18 per diluted share. "2007 was an historic year for Delta marked by achievements that demonstrate the extraordinary power of Delta people,” said Richard Anderson, Delta’s chief executive officer.“Our successful emergence from bankruptcy; continued successful international expansion; strong operational performance; positive financial results - in spite of the unrelenting pressure we face from record fuel prices - reflect the outstanding work of our people, and I’m pleased that we’ll deliver$158 million in profit sharing to my Delta colleagues in a few weeks in recognition of their many achievements in 2007.” Revenue Improvements Delta’s network restructuring and revenue management initiatives continued to drive positive momentum during the December 2007 quarter. Passenger revenue increased 10% compared to the prior year period driven by 5% higher yield and 5% higher traffic.During the fourth quarter, 32% of Delta’s capacity operated in international markets, up from 23% in the December 2005 quarter.During the same periods, the percentage of Delta’s capacity operating in domestic markets declined to 68% from 77%. -more- Page 2 Delta’s fourth quarter consolidated passenger unit revenue (PRASM) improved 6% year over year to 10.87 cents. Continued strong demand for Delta’s international product resulted in a 14% increase in international PRASM year over year. Domestic PRASM increased 4% driven by the domestic network restructuring and higher yields from pricing actions implemented to offset higher fuel costs. Based on 2007 ATA data, Delta’s consolidated length of haul adjusted PRASM for 2007 was 95% of industry average PRASM (excluding Delta), up from 86% in 2005 when the Company began its restructuring. Comparisons of revenue related statistics by geographic region are as follows: December 2007 Quarter vs. December 2006 Quarter Domestic Latin America Atlantic Pacific Passenger Revenue 4.4% 13.5% 33.3% 50.3% Passenger Unit Revenue 4.3% 13.6% 15.2% (6.0)% Yield 4.6% 4.7% 12.7% 2.3% Traffic (0.2)% 8.5% 18.3% 47.0% Capacity 0.0% 0.0% 15.7% 59.9% Load Factor (0.2) pts 6.0 pts 1.7 pts (6.5) pts Other, net revenues increased $72 million, or 17%, in the fourth quarter primarily due to higher passenger fees and charges, an increase in SkyMiles revenue and the impact of fresh start reporting. Cost Discipline For the December 2007 quarter, Delta’s operating expenses increased 10%, or $445 million, over the prior year period. Of this amount, increased fuel price represented almost $370 million, including fuel prices paid under our contract carrier arrangements. The remainder of the increase in operating expense was primarily due to higher expenses related to the 4% increase in capacity during the quarter.For the same period, non-operating expenses declined 46%, or $88 million, due primarily to lower effective interest rates, improved cash flows and the impact of fresh start reporting. Because of the steep rise in fuel price during the fourth quarter of 2007, Delta's mainline unit cost (CASM4) increased 4% to 10.79 cents compared to the prior year period.Excluding fuel expense, mainline CASM declined 6% to 6.79 cents. "While the recent sharp rise in fuel price pressured the business significantly in the fourth quarter, the year over year improvements in unit revenue and non-fuel unit cost demonstrate the progress we continue to make to transform Delta,” said Edward Bastian, Delta’s president and chief financial officer.“However, the business must be recalibrated to this high fuel price environment and we have moved aggressively to reduce domestic capacity beginning in January while retaining the flexibility to quickly make further adjustments as the domestic economic outlook warrants.” -more- Page 3 Operational Performance Based on the most recent available DOT data5, Delta ranks first among the network carriers in on-time performance in 2007, a significant accomplishment by Delta employees given the considerable weather and congestion challenges faced during the year.In addition, during November 2007, Delta led the industry by ranking first in on-time performance at each of its hubs in Atlanta, New York-JFK, Salt Lake City and Cincinnati. Delta was pleased to participate with the Federal Aviation Administration (FAA) on a schedule reduction process, finalized in mid-January, to ease congestion and reduce delays at New York’s three major airports.The Company worked cooperatively with the FAA to adjust its JFK schedule during peak times, while maintaining previously announced international growth plans for summer 2008.Delta believes the revised schedule will result in more efficient operations and a better travel experience for its customers, particularly during the busy summer travel season. Liquidity In October 2007, Delta continued to strengthen its liquidity position by issuing $1.4 billion in new enhanced equipment trust certificates (EETC).This transaction refinanced $961 million in aircraft-secured debt, including Delta’s 2001-2 EETC, lowering the interest rate and deferring more than $560 million in maturities which had been due in 2010-11. In December 2007, Delta received $156 million under a new agreement that allows the company to borrow up to $233 million to finance aircraft pre-delivery payments. This credit facility consists of separate loans for each related aircraft, with various maturity dates between February 2008 and August 2009. Also during the quarter, Delta received $83 million from the sale of its investment in ARINC. This investment had been recorded at fair value upon emergence from bankruptcy. As a result, there was no gain or loss recorded on this transaction. As of Dec. 31, 2007, Delta had $3.3 billion in cash, cash equivalents and short-term investments, of which $2.8 billion was unrestricted.Delta has an additional $1 billion available under its revolving credit facility, resulting in a total of $3.8 billion in unrestricted liquidity at year end. -more- Page 4 Fuel Hedging During the December 2007 quarter, Delta hedged 21% of its fuel consumption, resulting in an average fuel price of $2.61 per gallon.Delta realized approximately $40 million in cash gains on fuel hedge contracts settled during the quarter. As of Jan. 22, 2008, Delta has the following fuel hedges in place for estimated 2008 consumption: Percent Hedged Jet Fuel Equivalent Cap Q1 2008 26% $2.77 Q2 2008 31% $2.72 Q3 2008 15% $2.70 Q4 2008 10% $2.69 2007 Highlights In 2007, Delta continued the positive momentum in its business, demonstrating its ongoing commitment to providing the best products and services to its customers while creating value for shareholders. Highlights include, Delta: · Successfully emerged from bankruptcy on April 30, positioning itself to compete aggressively with a best-in-class cost structure and balance sheet, a diversified global network, a renewed focus on the customer experience, and a dedicated and committed workforce; · Invested significantly in Delta people worldwide through a comprehensive compensation program, including a stock distribution and cash lump sum payment to employees upon emergence from bankruptcy, an increase in base pay, an enhanced annual profit sharing program, a monthly Shared Rewards program, and a new defined contribution benefit; · Earned, for the second consecutive year, a ranking in the top two among network carriers in the JD Power Customer Satisfaction Survey; · Signed a joint venture agreement with Air France, to be implemented in April 2008, to share revenues and costs on certain trans-Atlantic routes, expanding the existing partnership that has resulted in new routes and choices to customers on both sides of the Atlantic since its inception. As part of this agreement, Delta customers will the have option of four daily Heathrow flights beginning March 30, 2008: twice daily from New York-JFK, and once daily from Atlanta, operated by Delta; and once daily from Los Angeles, operated by Air France; · Won the rights to offer nonstop flights between the world’s largest airline hub in Atlanta and Shanghai, China, effective March 30, 2008, filling a critical void in air travel by providing 65 million residents of the Southeast direct access to the world’s fastest growing economy; · Completed the conversion of 11 B767-400 aircraft from domestic to international service, with three remaining B767-400 aircraft to be converted by spring 2008. These aircraft support Delta’s international expansion strategy. In 2007, Delta launched 16 new international routes, including service from Atlanta to Dubai, Lagos, Prague, Seoul, and Vienna and from New York-JFK to Bucharest and Pisa; -more- Page 5 · Confirmed orders for a total of eight B777-LR aircraft, and announced the planned installation of winglets on more than 60 B737-NG, B757-200 and B767-300ER aircraft over the next two years; added more two-class regional jets featuring first class cabins; and introduced into trans-Atlantic service Delta’s first long-range B757-200 aircraft featuring on-demand digital entertainment in every seat; · Invested in facilities and on-board products to improve the customer’s travel experience including a redesigned, state-of-the-art lobby at Hartsfield-Jackson Atlanta International Airport, a dedicated premium customer check-in facility at Terminal 2 at New York-JFK, and enhanced food offerings with new domestic First Class and international BusinessElite® entrees from Chef Michelle Bernstein and new food-for-sale options from Chef Todd English in U.S. Coach Class. Emergence Related Items For the December 2007 quarter, emergence related items resulted in a $65 million increase to pre-tax income.Fresh start reporting increased pre-tax income by $94 million, and share-based compensation expense for emergence equity awards decreased pre-tax income by $29 million.In total, emergence related items increased consolidated PRASM by 0.15 cents and increased mainline non-fuel CASM by 0.14 cents. Increase/(Decrease) to Pre-tax Income Q407 2007 Revenue $70 $188 Fuel - (46) Salaries and related (29) (105) Depreciation and amortization (3) (19) Landing fees and other rents 2 8 Aircraft rent 9 20 Aircraft maintenance materials and outside repairs (19) (52) Other (3) (9) Operating expense (43) (203) Non-operating expense 38 67 Total $65 $52 For the March 2008 quarter, Delta estimates emergence related items will increase revenue by approximately $50 million, increase operating expense by approximately $40 million and decrease non-operating expense by approximately $15 million. -more- Page 6 March 2008 Quarter and Full Year 2008 Guidance The company projects the following for the March 2008 quarter and full year 2008: 1Q 2008 Forecast 2008 Forecast Operating margin (2%) – (4%) 4 – 6% Fuel price, including taxes $2.74 $2.67 1Q 2008 Forecast (compared to 1Q 2007) 2008 Forecast (compared to 2007) Mainline unit costs - excluding fuel and profit sharing Up 4 – 6% Flat System capacity Up 1 – 2% Up 2 - 3% Domestic Down 2 - 3% Down 4 – 5% International Up 10 – 12% Up 17 - 18% Mainline capacity Up 1 – 2% Up 3 – 5% Domestic Down 3 – 4% Down 4 – 6% International Up 10 – 12% Up 17 – 18% Other Matters Included with this press release are Delta’s Consolidated Statements of Operations for the three and twelve month periods ended Dec. 31, 2007 and 2006; a statistical summary for those periods; selected balance sheet data as of Dec. 31, 2007 and Dec. 31, 2006; and a reconciliation of certain non-GAAP financial measures. About Delta Delta Air Lines operates service to more worldwide destinations than any airline with Delta and Delta Connection flights to 321 destinations in 58 countries.Delta has added more international capacity thanany other major U.S. airline during the last two yearsand is the leader across the Atlantic with flights to 36 trans-Atlantic markets. To Latin America and the Caribbean, Delta offers more than 500 weekly flights to 63 destinations. Delta's marketing alliances also allow customers to earn and redeem SkyMiles on nearly 15,000 flights offered by SkyTeam and other partners. Delta is a founding member of SkyTeam, a global airline alliance that provides customers with extensive worldwide destinations, flights and services. Including its SkyTeam and worldwide codeshare partners, Delta offers flights to 485 worldwide destinations in 106 countries. Customers can check in for flights, print boarding passes and check flight status at delta.com. Endnotes 1In connection with its emergence from bankruptcy on April 30, 2007, Delta adopted fresh start reporting in accordance with American Institute of Certified Public Accountants’ Statement of Position 90-7,“Financial Reporting by Entities in Reorganization under the Bankruptcy Code.” The adoption of fresh start reporting resulted in Delta’s becoming a new entity for financial reporting purposes. Accordingly, Delta’s consolidated financial statements after April 30, 2007 are not comparable to its financial statements for any period prior to emergence. However, to providea basis of comparison to prior year results, Delta has combined the results forthe four months ended April 30, 2007 with the eight months ended December 31, 2007. References in this press release to “Successor” refer to Delta on or after May 1, 2007, giving effect to fresh start reporting. References to “Predecessor” refer to Delta prior to May 1, 2007. -more- Page 7 2 Note 1 to the attached Consolidated Statements of Operations provides a reconciliation of certain non-GAAP financial measures used in this release and provides the reasons management uses those measures. 3 Reorganization items refers to revenues, expenses, gains or losses that we realized or incurred due to our reorganization under Chapter 11 of the U.S. Bankruptcy Code.In accordance with GAAP, these items are separately classified in the Predecessor’s Consolidated Statements of Operations. 4 Delta excludes from mainline unit costs expenses for aircraft maintenance and staffing services which the Company provides to third parties because these expenses are not related to the generation of a seat mile. Similarly, Delta excludes from passenger unit revenues, and includes in other revenue, revenues received for providing aircraft maintenance and staffing services to third parties.Management believes these classifications provide a more consistent and comparable reflection of Delta’s mainline operations. 5 For the eleven months ended November 30, 2007. Statements in this news release that are not historical facts, including statements regarding our estimates, expectations, beliefs, intentions, projections or strategies for the future, may be “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements involve a number of risks and uncertainties that could cause actual results to differ materially from the estimates, expectations, beliefs, intentions, projections and strategies reflected in or suggested by the forward-looking statements. These risks and uncertainties include, but are not limited to, the cost of aircraft fuel; the impact that our indebtedness will have on our financial and operating activities and our ability to incur additional debt; the restrictions that financial covenants in our financing agreements will have on our financial and business operations; labor issues; interruptions or disruptions in service at one of our hub airports; our increasing dependence on technology in our operations; our ability to retain management and key employees; the ability of our credit card processors to take significant holdbacks in certain circumstances; the effects of terrorist attacks; and competitive conditions in the airline industry. Additional information concerning risks and uncertainties that could cause differences between actual results and forward-looking statements is contained in Delta’s Securities and Exchange Commission filings, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2006 and its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2007. Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of Jan. 23, 2008, and which Delta has no current intention to update. -more- Page 8 DELTA AIR LINES, INC. Consolidated Statements of Operations (Unaudited) (Successor) (Predecessor) Three Months Ended December (In millions) 2007 2006 Percent Change OPERATING REVENUE: Passenger: Mainline $ 3,052 $ 2,764 10 % Regional affiliates 1,015 944 8 % Cargo 132 126 5 % Other, net 484 412 17 % Total operating revenue 4,683 4,246 10 % OPERATING EXPENSE: Aircraft fuel and related taxes 1,356 1,056 28 % Salaries and related costs 1,070 1,003 7 % Contract carrier arrangements 851 663 28 % Depreciation and amortization 288 364 -21 % Contracted services 246 248 -1 % Aircraft maintenance materials and outside repairs 245 232 6 % Passenger commissions and other selling expenses 212 209 1 % Landing fees and other rents 175 189 -7 % Passenger service 88 82 7 % Aircraft rent 60 78 -23 % Other 94 116 -19 % Total operating expense 4,685 4,240 10 % OPERATING (LOSS) INCOME (2 ) 6 NM OTHER (EXPENSE) INCOME: Interest expense (138 ) (207 ) -33 % Interest income 39 23 70 % Miscellaneous, net (4 ) (7 ) -43 % Total other expense, net (103 ) (191 ) -46 % LOSS BEFORE REORGANIZATION ITEMS, NET (105 ) (185 ) -43 % REORGANIZATION ITEMS, NET - (2,521 ) NM LOSS BEFORE INCOME TAXES (105 ) (2,706 ) -96 % INCOME TAXBENEFIT 35 725 -95 % NET LOSS $ (70 ) $ (1,981 ) -96 % BASIC AND DILUTED LOSS PER SHARE $ (0.18 ) NM NM WEIGHTED AVERAGE SHARES USED IN BASIC AND DILUTED LOSS PER SHARE CALCULATION: 394,906,525 NM NM Page 9 DELTA AIR LINES, INC. Consolidated Statements of Operations (Unaudited) (Predecessor) (Successor) (Combined) (Predecessor) Four Months Eight Months Year Year Ended Ended Ended Ended April 30, Dec. Dec. Dec. (in millions) 2007 2007 2007 2006 OPERATING REVENUE: Passenger: Mainline $ 3,829 $ 8,929 $ 12,758 $ 11,640 Regional affiliates 1,296 2,874 4,170 3,853 Cargo 148 334 482 498 Other, net 523 1,221 1,744 1,541 Total operating revenue 5,796 13,358 19,154 17,532 OPERATING EXPENSE: Aircraft fuel and related taxes 1,270 3,416 4,686 4,433 Salaries and related costs 1,302 2,887 4,189 4,365 Contract carrier arrangements 956 2,196 3,152 2,656 Depreciation and amortization 386 778 1,164 1,276 Contracted services 326 670 996 918 Aircraft maintenance materials and outside repairs 320 663 983 921 Passenger commissions and other selling expenses 298 635 933 888 Landing fees and other rents 250 475 725 881 Passenger service 95 243 338 332 Aircraft rent 90 156 246 316 Profit sharing 14 144 158 - Other 189 299 488 488 Total operating expense 5,496 12,562 18,058 17,474 OPERATING INCOME 300 796 1,096 58 OTHER (EXPENSE) INCOME: Interest expense (262 ) (390 ) (652 ) (870 ) Interest income 14 114 128 69 Miscellaneous, net 27 5 32 (19 ) Total other expense, net (221 ) (271 ) (492 ) (820 ) INCOME (LOSS) BEFORE REORGANIZATION ITEMS, NET 79 525 604 (762 ) REORGANIZATION ITEMS, NET 1,215 - 1,215 (6,206 ) INCOME (LOSS) BEFORE INCOME TAXES 1,294 525 1,819 (6,968 ) INCOME TAX BENEFIT (PROVISION) 4 (211 ) (207 ) 765 NET INCOME (LOSS) 1,298 314 1,612 (6,203 ) PREFERRED STOCK DIVIDENDS - - - (2 ) NET INCOME (LOSS) ATTRIBUTABLE TOCOMMON SHAREOWNERS $ 1,298 $ 314 $ 1,612 $ (6,205 ) Page 10 DELTA AIR LINES, INC. Statistical Summary (Unaudited) (Successor) (Predecessor) Three Months Ended December 31, 2007 2006 Change Consolidated: Revenue Passenger Miles (millions) (1) 29,238 27,912 4.8% Available Seat Miles (millions) 37,414 36,032 3.8% Passenger Mile Yield (1) 13.91 ¢ 13.28 ¢ 4.7% Passenger Revenue per Available Seat Mile (PRASM)(1) 10.87 ¢ 10.29 ¢ 5.6% Operating Cost Per Available Seat Mile (CASM) (1) 12.19 ¢ 11.48 ¢ 6.2% CASM excluding Fuel Expense
